Exhibit 10.1

AGREEMENT

This AGREEMENT (“Agreement”) is entered into as of June 29, 2011, by and among
EVERTEC, Inc. (the “Company”) and Carib Holdings, Inc. (“Holdings”), each a
corporation organized and existing under the laws of the Commonwealth of Puerto
Rico, Luis O. Abreu (“Executive”) of legal age, married with Ileana González
under a separate community agreement or prenuptial agreement and resident of San
Juan, Puerto Rico. Ileana González appears solely for the purposes of Section 10
of this Agreement.

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of October 1, 2010 (the “Employment Agreement”), and Holdings and the Executive
have entered into an Option Agreement, dated as of February 11, 2011 (the
“Option Agreement”) and a Stockholder Agreement, dated September 30, 2010 as
amended from time to time (the “Stockholder Agreement”);

WHEREAS, in connection with the EVERTEC, Inc. Voluntary Retirement Plan (the
“Retirement Plan”), the Executive will retire from employment effective on
December 1, 2011;

WHEREAS, on or about August 1, 2011, the Company will employ a new Chief
Financial Officer to fulfill functions previously carried out by Executive.

WHEREAS, in connection with the Executive’s contemplated retirement, the
Company, Holdings and Executive desire to amend certain terms of the Employment
Agreement, accelerate the termination of Executive’s Options and effect a
repurchase of Executive’s Common Shares under the Stockholders Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:

 

  1. Capitalized terms used but not otherwise defined in this Amendment shall
have the ascribed to such terms in the Employment Agreement, Option Agreement
and Stockholders Agreement, as applicable.

 

  2. Section 1 of the Employment Agreement is hereby deleted in its entirely and
replaced with the following:

Subject to earlier termination in accordance with Section 3 of this Agreement,
Executive shall be employed by the Company through December 1, 2011 (the
“Retirement Date”) at which time Executive’s employment will terminate pursuant
to the EVERTEC, Inc. Voluntary Retirement Plan (the “Retirement Plan”) without
any further notice. Subject to Executive’s execution and non-revocation of the
Confidential Separation Agreement and General Release attached hereto as Annex
1, Executive will be entitled to the payments and benefits provided for under
the Retirement Plan. In connection with Executive’s participation in the
Retirement Plan, Executive hereby resigns from his positions as Chief Financial
Officer of the Company and Holdings, effective as of August 1, 2011, and from
all remaining positions he holds as of the Retirement Date with Holdings, the
Company or any of its subsidiaries or affiliates, including any position as a
member of the board of



--------------------------------------------------------------------------------

directors or similar governing body of any such entity, effective as of the
Retirement Date.

 

  3. Section 2(a) is hereby deleted in its entirety and replaced with the
following:

“During the Employment Period, Executive shall serve as Senior Vice President of
the Company, will assist the newly-hired Chief Financial Officer in all aspects
of the CFO role as well as with the transition into such role, and such duties
as may be prescribed from time to time by the Board of Directors of the Company
(the “Board”) or the Company’s President and Chief Executive Officer (the
“CEO”). Executive shall report directly to CEO and if reasonably requested by
the CEO or the Board, Executive hereby agrees to serve (without additional
compensation) as an officer and director of the Company or any affiliate or
subsidiary thereof.”

 

  4. Section 3(d) of the Employment Agreement is hereby amended by adding the
following to the end thereof:

“Notwithstanding the foregoing, Executive’s replacement as Chief Financial
Officer of the Company shall not constitute Good Reason under this Agreement.”

 

  5. The Option Agreement is hereby terminated and the Options granted
thereunder are cancelled effective immediately.

 

  6. In settlement of the Company’s rights and Executive’s obligations under
Section 9 of the Stockholder’s Agreement, Executive hereby agrees to sell,
assign and convey, all right, title and interest in and to 16,500 shares of
Class B Non-Voting Common Stock of Holdings, par value $0.01 per share (the
“Repurchased Shares”), to Holdings or its designee free and clear of all
Encumbrances and Holdings hereby agrees to accept and repurchase the Repurchased
Shares in exchange for the payment to Executive of U.S. $10.00 per share with an
aggregate purchase price of U.S. $165,000.00 (the “Purchase Price”). Executive
shall deliver the certificates (the “Certificates”) representing the Purchased
Shares duly endorsed in blank, or accompanied by stock powers duly executed in
blank promptly following Execution of this Agreement (and no later than three
(3) business days following the execution of this Agreement). Promptly following
receipt of the Certificates (and no later than three (3) business days following
the execution of this Agreement), Holdings or its designee shall deliver the
Purchase Price at its option (x) in the form of a cashier’s check, certified
check or money order or (y) by wire transfer of immediately available funds to
an account that has been designated in writing by Executive. Subject to the
terms and conditions of the foregoing, each of Executive and Holdings shall use
commercially reasonable efforts to take, or cause to be taken all appropriate
action, do or cause to be done all things, necessary, proper of advisable under
applicable law, and execute and such documents, instruments and other papers, in
each case, as may be required to carry out the provisions of this Section 6 and
consummate and make effective the transactions contemplated hereby and thereby.

 

2



--------------------------------------------------------------------------------

  7. Executive, for himself, his heirs, executors, administrators, successors
and assigns (hereinafter collectively referred to as the “Releasors”), hereby
fully releases and discharges Holdings and the Company, their respective
stockholders, subsidiaries, affiliates, insurers, successors, and assigns, and
their respective officers, directors, employees, related parties and agents (all
such persons, firms, corporations and entities being deemed beneficiaries hereof
and are referred to herein as the “Related Parties”) from any and all actions,
causes of action, claims, obligations, costs, losses, liabilities, damages and
demands of whatsoever character, whether or not known, suspected or claimed,
which the Releasors have against the Related Parties arising out of or in any
way related to in respect of Executive’s Options and Repurchased Shares.

 

  8. This Agreement shall be governed and construed in accordance with the laws
of the Commonwealth of Puerto Rico, without giving effect to any choice of law
or conflicting provision or rule (whether of the Commonwealth of Puerto Rico or
any other jurisdiction) that would cause the laws of any jurisdiction other than
the Commonwealth of Puerto Rico to be applied.

 

  9. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

 

  10. The undersigned spouse of Executive has read and hereby approves and
consents to the transactions contemplated by Sections 5, 6 and 7 of this
Agreement and hereby agrees to be irrevocably bound by all the terms of
Section 5, 6 and 7 of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CARIB HOLDINGS, INC. By:  

/s/ Felix M. Villamil

Name:   Felix M. Villamil Title:   CEO & President EVERTEC, INC. By:  

/s/ Felix M. Villamil

Name:   Felix M. Villamil Title:   CEO & President EXECUTIVE

/s/ Luis O. Abreu

Luis O. Abreu SPOUSE, solely with respect to Section 10 of this Agreement

/s/ Ileana Gonzalez

Ileana Gonzalez

 

[Signature Page to Abreu Agreement]